Citation Nr: 1214974	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-34 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service connected posttraumatic stress disorder (PTSD) or service connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral feet, to include as secondary to service connected diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral hands, to include as secondary to service connected diabetes mellitus.  

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to service connected posttraumatic stress disorder (PTSD) or service connected diabetes mellitus.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009, August 2009, and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In his July 2010 substantive appeal, the Veteran withdrew his appeals for entitlement to service connection for a skin condition, entitlement to service connection for hypertension, and entitlement to service connection for a scar on the right elbow so these issues are not before the Board at this time.

The issues of entitlement to service connection for scars on the left elbow, left knee, and right pelvis appear to have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, if needed.  

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had onset in service or was caused or aggravated by the Veteran's active military service.  

2.  The Veteran's tinnitus had onset in service or was caused or aggravated by the Veteran's active military service.

3.  The Veteran does not currently suffer from peripheral neuropathy of the bilateral feet and hands nor does he currently suffer from erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

3.  The criteria for entitlement to service connection for peripheral neuropathy of bilateral feet, to include as secondary to service connected diabetes mellitus have not been met.  38 U.S.C.A. § 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2011).

4.  The criteria for entitlement to service connection for peripheral neuropathy of bilateral hands, to include as secondary to service connected diabetes mellitus have not been met.  38 U.S.C.A. § 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2011).

5.  The criteria for entitlement to service connection for erectile dysfunction, to include as secondary to service connected diabetes mellitus or service connected PTSD have not been met.  38 U.S.C.A. § 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Certain chronic diseases, including hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   


Hearing Loss

The Veteran is seeking entitlement to service connection for a hearing loss disability, which he believes was caused by exposure in service to aircraft, mortars, and small arms fire.  

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Prior to November 1967, service departments consistently used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the test results below show the ASA measurements recorded in service with the comparable ISO (ANSI) measurements in adjacent parentheses.

At his enlistment examination in January 1965, the Veteran's hearing in his right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz was -5 (10), -5 (5), 0 (10), 0 (10), and 0 (5) decibels.  His hearing in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz was 0 (15), -5 (5), 5 (15), 0 (10), and 5 (10) decibels.

At an August 1968 flight physical, the Veteran's hearing in his right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz was 10, 5, 5, 5, and 5 decibels.  His hearing in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz was 10, 10, 5, 5, and 10 decibels.  

At his separation examination in December 1968, his hearing was again tested and hearing in his right ear at 500, 1,000, 2,000, and 4,000 Hz was 0, 0, 0, and 5 decibels.  His hearing in the left ear at 500, 1,000, 2,000, and 4,000 Hz was 0, 0, 0, and 5 decibels.  Thus, taking the conversion to ISO units into account, the Veteran's hearing acuity did not worsening between his enlistment and separation and his hearing was within normal limits at separation from service.

Post-service, the earliest evidence of a hearing loss disability is a June 2007 VA treatment note where the Veteran reported that he had been told based on private testing that he has bilateral hearing deficits for certain tones, but that he had not noticed any impairment to his hearing and others had never remarked on his hearing.  

He was afforded a VA audiological examination in March 2009.  At that time, the Veteran complained of tinnitus and hearing difficulty, particularly in groups.  He described the onset of tinnitus as "just as he left the service."  He reported that in service, he had worked as a helicopter crew chief and had also performed office work and worked in the motor pool.  Post service, he worked in the construction industry and as a minister and hunts recreationally.  

Hearing in his right ear at 500, 1,000, 2,000, 3, 000, and 4,000 Hz was 35, 30, 40, 55 and 55 decibels.  His hearing in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz was 35, 30, 45, 55 and 55 decibels.  Speech recognition scores were 96% in the right ear and 98% in the left ear.  Thus the Veteran meets the regulatory criteria for a current hearing loss disability.  The examiner opined that the Veteran's hearing impairment was not caused by or the result of his military service because his hearing was within normal limits at separation from service.  Unfortunately, the examiner failed to address whether the Veteran's hearing loss could been caused by or related to the Veteran's military service despite his normal hearing at separation from service and failed to consider the Veteran's lay statements.  Accordingly the examination is inadequate.  The Board has considered whether to remand for a new examination, but finds that there is sufficient evidence of record to render a decision.  

In written statements, the Veteran has asserted that he experienced significant acoustic trauma because of frequent exposure to loud noise during his military service and that no post service noise exposure was as loud or as constant.  

The Veteran's DD-214 shows his military occupational specialty was a helicopter repairman.  Therefore, noise exposure in service is presumed.  Additionally, the Veteran meets the criteria for a current hearing loss disability.  At issue is whether the Veteran's current hearing loss disability is related to his in-service noise exposure.

As noted above, there is no evidence that the Veteran complained of hearing loss in service and his hearing was within normal limits at separation from service.  However, in his written statements, the Veteran has asserted that he first noticed ringing in his ears in service because of exposure to loud noise from aircraft, small arms fire, and mortars and has experienced it ever since.  In his original claim, he estimated that both his hearing loss and tinnitus had onset in 1968.  He also reported in July 2007 that he had been diagnosed with hearing loss in the past by a private provider, which while not establishing the onset of hearing loss in service, does establish an earlier onset than the objective evidence of record would indicate.  

The Veteran is competent to describe observable symptoms, such as hearing loss or ringing in his ears, and his testimony concerning the nature and severity of his in-service noise exposure is credible and consistent with the nature of his service.  It appears that his post-service noise exposure was generally minimal, although he did work in construction for a number of years.  

In light of the Veteran's credible testimony concerning the nature of his in-service noise exposure and symptomotology and evidence of a current hearing loss disability, entitlement to service connection for bilateral hearing loss is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Tinnitus

The Veteran is also seeking entitlement to service connection for tinnitus due to acoustic trauma in service.  The Veteran's DD-214 shows that his military occupational specialty was a helicopter repairman, so exposure to loud noise in service is presumed based on the circumstances of the Veteran's service.  

There is no evidence in the Veteran's service treatment records that he complained of or was treated for tinnitus or any other ear problems in service.  However, in his written statements, the Veteran has asserted that he first noticed ringing in his ears in service because of exposure to loud noise from aircraft, small arms fire, and mortars and has experienced it ever since.  In his original claim, he estimated that his tinnitus had onset in 1968.  

At a March 2009 VA examination, the Veteran reported onset of tinnitus "just as he left service."  The examiner opined that the Veteran's hearing loss and tinnitus are unrelated to service because the Veteran had normal hearing bilaterally at discharge.  Unfortunately, the examiner failed to address the Veteran's lay statements placing onset of his tinnitus in service and his opinion regarding the Veteran's tinnitus is inadequate.  

The Board has considered whether to remand for a new examination, but concludes that this is unnecessary as there is sufficient evidence of record to grant the Veteran's claim.

While the Veteran did not report symptoms of tinnitus in service, he has been consistent in his claims that his condition had onset late in service and he was exposed to significant acoustic trauma in service due to his military duties.  The Veteran is competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  See Charles v. Principi, 16 Vet. App. 370, 374-5 (2002).  Furthermore, the Veteran's statements appear to be credible.  Accordingly, as the Veteran has been diagnosed with tinnitus and has credibly testified to the onset of symptoms in service, as well as to continuity of symptomotology, entitlement to service connection for tinnitus is granted.  

Peripheral Neuropathy

The Veteran is seeking peripheral neuropathy of the hands and feet, claimed as secondary to his service connected diabetes mellitus.

There are no complaints of or treatment for peripheral neuropathy or any kind of neurological disability in service and the Veteran has never claimed otherwise.

Additionally, post-service treatment records show no diagnosis of or treatment for peripheral neuropathy of either the feet or the hands.  

At a July 2008 Agent Orange Registry examination noted that the Veteran reported coming home from Vietnam with "jungle rot" to his feet which has persisted since that time.  There was redness and peeling of the soles of his feet, but sensation was grossly intact and the Veteran had good capillary refill of the fingers and toes.  The examiner diagnosed the Veteran with tinea pedis and onychomycosis, possibly related to his service in Vietnam.  

At a June 2009 VA examination of the Veteran's diabetes mellitus, the Veteran complained of occasional sharp, stabbing pains in his feet and heels, as well as pain in his feet after exercise or standing a lot.  He also noted that his feet tend to be cold.  

On examination, he had a reddish, lichenified rash on the soles of his feet and thickened, deformed nails consistent with chronic fungal infection.  He also had varicosities on the left foot and corns on both great toes.  Sensation was intact to light touch and position sense, but the Veteran displayed diminished sensation to pain and temperature on the soles of his feet.  

The examiner opined that these symptoms were more likely than not due to his diabetes mellitus, but did not actually diagnose the Veteran with any disability, including peripheral neuropathy, providing evidence against this claim on two bases: (1) a failure to find a "disability"; and (2) a negative nexus opinion.

However, electrodiagnostic testing by a private neurologist, Dr. Z.A., in November 2009 yielded a normal study with no peripheral nerve lesions in the arms or legs and no radiculopathy, plexopathy, polyneuropathy, myopathy, or motor neuron disease.  

VA treatment notes from August 2009 and December 2009 show normal sensation in the Veteran's feet.

In May 2010, the Veteran was afforded another VA examination.  At that time, he denied any sensory changes or any tingling or numbness in the upper or lower extremities, providing evidence against this own claim.  He did complain of pain in his feet with prolonged standing or exercise.  On examination of his feet, all sensation was intact and pulses were normal.  There was tenderness to palpation over the ball of the heel, suggestive of plantar fasciitis.  Detailed reflex and motor examinations were normal, as was a detailed sensory examination of the upper and lower extremities.  Testing for vibration, pain/pinprick, position, and light touch were normal in both the upper and lower extremities.  The Veteran denied any dysesthesias.

The examiner concluded that the foot pain the Veteran experienced was more likely than not due to plantar fasciitis, which would likely resolve with the appropriate treatment and foot wear.  The examiner noted that there was no evidence that the Veteran was ever treated for this disability in service.  Additionally, the examiner found that there was no evidence that the Veteran had diabetic neuropathy.  

Based on all the above evidence the Board must find that the Veteran does not actually suffer from peripheral neuropathy of the bilateral feet or hands at this time.  

There is no evidence of records showing a neurological condition of the hands or upper extremities.  Additionally, while the Veteran had diminished sensation to pain and temperature in the soles of his feet at a June 2009 VA examination, he was never diagnosed with peripheral neuropathy by the examiner and later electodiagnostic testing by a private neurologist and a detailed sensory examination at the May 2010 VA examination found no evidence of peripheral neuropathy or any other neurological condition.  Indeed, the Veteran denied symptoms of this disability such as numbness and tingling at his May 2010 examination, providing highly probative evidence against his claim.  The pain the Veteran reported in his feet following prolonged standing or exercise was attributed to plantar fasciitis, rather than diabetic peripheral neuropathy.  

Accordingly, the preponderance of the evidence is against a finding that the Veteran actually has peripheral neuropathy (or any other neurological disability) of the hands or feet.

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As the Veteran does not have peripheral neuropathy of the bilateral hands or feet, entitlement to service connection for these disabilities must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Erectile Dysfunction

Finally, the Veteran is seeking entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus or PTSD.  

There is no evidence that the Veteran complained of erectile dysfunction in service or for many years after service.  Additionally, no problems with erectile dysfunction are noted in the Veteran's post-service VA treatment records.  At his June 2009 VA examination, the Veteran did not report any problems with erectile dysfunction.  At his May 2010 VA examination, he denied any problems with erectile dysfunction "anymore."  Later in the examination, he denied a history of erectile dysfunction.  In his substantive appeal, he asserted that he told the VA examiner that function had "decreased", not that there were no problems.

Based on the above, the Board finds that the Veteran does not currently suffer from erectile dysfunction.

The Board has considered whether erectile dysfunction is the type of observable condition that a veteran is competent to testify about; however, to the extent that the Veteran's August 2009 claim for erectile dysfunction could be considered lay testimony that he has this condition, the Board finds that his statements are not credible.  The Veteran has denied having erectile dysfunction at two VA examinations and has never sought treatment for the condition.  The Board finds that the Veteran's own statements and actions provide highly probative evidence against his claim and undermine any assertions by the Veteran that he suffers from this condition.  

Furthermore, even if the Board were to assume that the Veteran does suffer from erectile dysfunction, the Veteran has presented no evidence, even speculative evidence, that this condition is related to service or to his service connected disabilities.  

Even assuming that the Veteran is competent to diagnose himself with erectile dysfunction, the Board finds that he is not competent to offer an opinion concerning the etiology of such a condition.  The question of whether the Veteran currently has erectile dysfunction due to his service connection diabetes mellitus or PTSD is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his claimed disability is not competent evidence and is entitled to low probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Because the preponderance of the evidence does not show that the Veteran has a disability or that such a disability is related to the Veteran's service, entitlement to service connection for erectile dysfunction is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in August 2008, January 2009, April 2009, June 2009, and September 2009.  These letters informed the Veteran of what evidence was required to substantiate the Veteran's claims and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records, and the Veteran submitted a private medical record from Dr. Z.A..  

The appellant was also afforded a VA medical examination in March 2009, June 2009, and May 2010.  These examinations are adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for tinnitus and hearing loss is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral feet and hands, and erectile dysfunction is denied.


REMAND

The Veteran is also seeking entitlement to service connection for GERD, which the Veteran has attributed to either his service connected PTSD or diabetes mellitus.

The Veteran has a current diagnosis of GERD, but his treating physicians have not offered an opinion concerning the etiology of his disability.  

In support of his argument that his GERD is due either to his service connected PTSD or his diabetes mellitus, he has submitted articles which report a connection between symptoms of GERD and PTSD and diabetes.  While these articles are not sufficient to establish that the Veteran's condition is secondary to one of his service connected disabilities instead of some other etiology, the Board finds that they are sufficient evidence to warrant referral for VA medical examination.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's GERD had onset in service or was caused or aggravated by the Veteran's active military service.  This should include a discussion of whether the Veteran's GERD was caused or aggravated by the Veteran's service connected PTSD or diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination of his GERD.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's GERD had onset in service or was caused or aggravated by the Veteran's active military service.  This should include a discussion of whether the Veteran's GERD was caused or aggravated by the Veteran's service connected PTSD or diabetes mellitus.  

The examiner should explain the reasons for his or her opinion.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


